Citation Nr: 1007717	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type I diabetes mellitus, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to June 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In December 2009, the Veteran presented testimony at a 
personal hearing conducted at the Phoenix RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain outstanding treatment records 
and to afford the Veteran VA examinations.

Beginning with the Veteran's claim for an increased rating 
for type I diabetes mellitus (hereinafter diabetes), the 
Veteran and his wife identified several places where the 
Veteran received treatment that have not been associated with 
the claims file.  In particular, the Veteran's wife testified 
that the Veteran was taken to W.V.H. and B.E.H. (initials 
used to protect the Veteran's privacy) on two separate 
occasions due to his blood sugar levels; one after passing 
out in a parking lot and the other after driving erratically 
and being stopped by the police.  It is not clear from the 
evidence of record when these incidents took place.  
Additionally, the Veteran's wife related that the Veteran 
went to the National Institutes of Health (N.I.H.) to seek 
treatment for his diabetes in September 2004.  These records 
have not been associated with the claims file.  The Board 
concludes that it is necessary to attempt to obtain these 
records as they potentially relate to the history of the 
Veteran's diabetes, which is pertinent when evaluating a 
disability.  See 38 C.F.R. § 4.1.

Further, the evidence of record reflects that the Veteran 
went on disability in June 2008, at least in part, due to his 
diabetes.  Correspondence from the Veteran's employer dated 
in July 2009 shows that he last worked in December 2008 and 
is receiving long-term disability.  It is unclear whether the 
Veteran is receiving long term disability from his employer 
or from some other source, such as the Social Security 
Administration (SSA).  As there may be records related to his 
long-term disability that potentially having an impact on his 
claim for diabetes, a remand is necessary to clearly identify 
and associate these records with the claims file.  

The Board also notes that the Veteran underwent a VA 
examination in April 2009 wherein his diabetes was evaluated.  
However, a review of this examination report reveals that it 
is unclear whether the relevant criteria pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913, were addressed.  In 
this regard, it is unclear whether the Veteran's diabetes 
requires a restricted diet or regulation of activities and 
whether he has had recent episodes of ketoacidosis or 
hypoglycemic reactions that required hospitalization or 
visits to a diabetic care provider.  Importantly, in a 
January 2008 VA treatment entry, the Veteran reported that he 
was hospitalized five to six times in 2007 due to his 
diabetes.  It was noted that his last hospitalization was in 
September 2007 in which his blood glucose level was in the 
thirties.  It is unclear from the evidence of record whether 
the Veteran was hospitalized at a VA or a private facility in 
2007.  However, the Board notes that VA treatment records 
dated from August 2007 to November 2007 and from March 2009 
to July 2009 have not been associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the most 
recent April 2009 VA examination does not fully address the 
rating criteria and there are potentially missing VA records 
that might relate to the Veteran's diabetes, a remand is 
necessary to obtain these records and to afford the Veteran 
an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

Turning to the Veteran's claim for an increased evaluation 
for erectile dysfunction, the Veteran testified that he has 
never been physically examined for erectile dysfunction.  He 
contended that he is entitled to a higher evaluation due to a 
deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  

During his July 2006 VA examination, a physical examination 
of the Veteran's genitalia was conducted.  A history of 
penile shaft distortion that may be a Peyronie disease 
manifestation was noted, but the examiner stated that it is 
not a diabetes mellitus related issue.  However the Board 
notes that the examiner did not have the benefit of the 
review of the Veteran's claims file when making this 
conclusion.  Moreover, the examiner did not adequately 
explain why the penile shaft distortion was not related to 
diabetes.  Without an adequate explanation, the Board cannot 
afford this opinion much probative value.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, a 
remand is necessary to afford the Veteran a VA examination to 
adequately address his claim.  

Lastly, the Board finds that because a remand is necessary to 
obtain identified private and VA treatment records related to 
the Veteran's claim for diabetes, these records might also 
address his claim for an increased rating for hypertension.  
Accordingly, the Board will defer adjudication of this issue 
until such records have been associated with the claims file 
to assure that the Veteran's hypertension is viewed in 
relation to his complete medical history.  See generally 
38 C.F.R. § 4.1.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran provide the names and addresses of 
any and all health care providers who have 
provided treatment for his diabetes 
mellitus, erectile dysfunction, and 
hypertension.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  

A specific request should be made for VA 
treatment records dated from August 2007 
to November 2007 and from March 2009 to 
July 2009.  An attempt should also be made 
to obtain private treatment records 
related to his diabetes from B.E.H., 
W.V.H., and N.I.H. dated in September 
2004, as identified during his December 
2009 hearing.  The Veteran should also be 
requested to clearly identify the dates he 
sought treatment at B.E.H. and W.V.H. for 
his diabetes and to identify any 
additional private facilities during which 
time he was hospitalized for his diabetes, 
especially in 2007.  

(Initials have been provided for B.E.H. 
and W.V.H. to protect the identity of the 
Veteran.  In all correspondence to the 
Veteran, the full names of the private 
facilities should be provided to aid him 
in identifying any treatment.)

2.  The Veteran should be asked to 
identify the provider of his long term 
disability (employer, SSA, or other) and 
to submit any necessary release in order 
for VA to obtain such records.  The RO/ 
AMC should obtain and associate these 
records with the claims file.  

3.  After the aforementioned development 
has been completed, the Veteran should be 
afforded VA examinations to ascertain the 
severity and manifestations of his 
service-connected diabetes mellitus and 
erectile dysfunction.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected diabetes mellitus and erectile 
dysfunction.  The examiner should report 
all signs and symptoms necessary for 
rating the Veteran's diabetes mellitus and 
erectile dysfunction under the applicable 
rating criteria.  The examiner should also 
comment as to the impact of the 
disabilities on the Veteran's daily 
activities and his ability to maintain 
employment.  

Specifically for the diabetes mellitus 
claim, the examiner should address the 
number of daily insulin injections; 
whether the Veteran has a restricted diet 
and regulation of activities, to include 
avoidance of strenuous occupational and 
recreational activities; the number of 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider; and, 
any progressive loss of weight and 
strength or additional complications. 

Specifically for the erectile dysfunction 
claim, the examiner should ascertain 
whether the Veteran has a penis deformity 
with loss of erectile power that is a 
manifestation of or otherwise related to 
his service-connected diabetes mellitus.  
The examiner should provide a thorough 
rationale to support any conclusions.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

4.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran another 
VA examination to ascertain the current 
severity and manifestations of his 
service-connected hypertension.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the expanded 
record.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


